Advisory Action Attachment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New issues
The after final amendment filed 05/20/2021 contains new issues that require further search and consideration.  The new issues are: 
Proposed claim 14: changing the range of the dielectric constant at 915 MHz to “3.35 to less than 7”.
Proposed claim 20: changing the range of the dielectric constant at 915 MHz to “3.5 to about 6”.
Proposed claim 34: changing the range of the dielectric constant at 915 MHz to “3.35 to less than 7”.
Proposed claim 39: changing the range of the dielectric constant at 915 MHz to “3.5 to about 6”.
Response to Arguments
Applicant’s arguments have not been considered because they relate to a claim amendment which has not been entered. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/22/2021